EXHIBIT 10.40

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of December ----, 2016, by
and between SPOTLIGHT INNOVATION INC., a Nevada corporation (the “Company”), and
----- (the “Holder”).

 

WHEREAS:

A. The Company has previously issued the Holder options (“Holder Options”) to
purchase ------ shares of the Company’s Common Stock pursuant to the Spotlight
Innovation 2015 Equity incentive Plan;

 

B. The Company and the Holder desire to enter into this Agreement, pursuant to
which the Company and the Holder shall exchange the Holder Options and the
Company will issue the Holder -------- shares (the “Shares”) of the Company’s
Common Stock, which Shares are being issued pursuant to the Company’s 2016
Equity Incentive Plan;

 

C. The exchange of the Holder Options for the Shares is being made in reliance
upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”);

 

D. The Holder is a member of the Board of Directors of the Company.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. EXCHANGE.

 

1.1 Exchange. Subject to the satisfaction or waiver of the conditions with
respect to the Closing set forth in Sections 5 and 6 below, at the Closing the
Holder and the Company shall, pursuant to Section 3(a)(9) of the Securities Act,
exchange the Shares for the Holder Options (the “Exchange”).

 

a. Closing. The issuance of the Shares (the “Closing”) shall occur at the
offices of Sichenzia Ross Ference Kesner LLP. The date and time of the Closing
shall be 10:00 a.m., New York time, on the first (1st) Business Day on which the
conditions to the Closing set forth in Sections 5 and 6 below are satisfied or
waived (or such later date as is mutually agreed to by the Company and Holder).

 

b. Consideration. At the Closing, the Company shall issue the Holder the Shares
in exchange for the Holder Options.

 

c. Termination of Holder Options. As of the Closing, the Holder Options
exchanged by such Holder pursuant to this Agreement shall be null and void, and
any and all rights arising thereunder shall be extinguished and the Option
Agreement between the Holder and the Company granted ---------- shall be void.

 

 1

 



 

2. COMPANY REPRESENTATIONS AND WARRANTIES.

 

2.1 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Shares in accordance with the terms hereof and thereof. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby, including, without
limitation, the issuance of the Shares has been duly authorized by the Company's
Board of Directors and no further consent, or authorization is required by the
Company, its Board of Directors or its stockholders. This Agreement has been
duly executed and delivered by the Company, and constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

2.2 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the issuance of the Shares is exempt from registration pursuant to the
exemption provided by Section 3(a)(9) of the Securities Act and the exemption
provided by Rule 506 of Regulation D promulgated under the Securities Act.

 

2.3 Issuance of Securities. The issuance of the Shares is duly authorized and
upon issuance in accordance with the terms of this Agreement, shall be validly
issued, fully paid and non-assessable and free from all taxes, liens, charges
and other encumbrances with respect to the issue thereof.

 

3. HOLDER’S REPRESENTATIONS AND WARRANTIES.

 

As a material inducement to the Company to enter into this Agreement and
consummate the exchange, Holder represents, warrants and covenants with and to
the Company as follows:

 

3.1 Authorization and Binding Obligation. The Holder has the requisite legal
capacity, power and authority to enter into, and perform under, this Agreement
and to exchange such Holder’s Holder Options and receives the Shares in exchange
thereof. The execution, delivery and performance of this Agreement and
performance by such Holder and the consummation by such Holder of the
transactions contemplated hereby have been duly authorized by all requisite
corporate, partnership or similar action on the part of such Holder and no
further consent or authorization is required. This Agreement has been duly
executed and delivered by the Holder, and constitutes the legal, valid and
binding obligations of the Holder, enforceable against the Holder in accordance
with its respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws. Holder understands that by
executing this Agreement, Holder is automatically, irrevocably and
contemporaneously exchanging such Holder’s Holder Options and thereafter such
Holder Options will be null and void.

 

 2

 



 

3.2 Beneficial Owner. With respect to the Holder Options being exchanged by the
Holder: (i) the Holder owns, beneficially and of record, good and marketable
title to such Holder Options free and clear of any taxes or encumbrances; (ii)
the Holder Options being exchanged by the Holder are not subject to any transfer
restriction; (iii) the Holder has not entered into any agreement or
understanding with any person or entity to dispose of the Holder Options; and
(iv) at the Closing, the Holder will convey to the Company good and marketable
title to the Holder Options, free and clear of any security interests, liens,
adverse claims, encumbrances, taxes or encumbrances.

 

3.3 Purchase Entirely for Own Account. The Shares to be received by such Holder
hereunder will be acquired for such Holder’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act, and such Holder has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act without prejudice, however, to such Holder’s
right at all times to sell or otherwise dispose of all or any part of such
Shares in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Holder to
hold the Shares for any period of time.

 

3.4 Disclosure of Information. Holder has had the opportunity to review the
current business prospects, financial condition and operating history of the
Company as set forth in the filings that the Company has made with the
Securities and Exchange Commission, including, but not limited to, the Company’s
Report on form 10-K for the year ended December 31, 2015 and the Company’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2016 as well
as the other reports and filings the Company has made with the Securities
Exchange Commission since December 31, 2015. The Holder has also had the
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions pertaining to my execution of this Agreement and the Holder
has received all the information Holder consider necessary or appropriate for
deciding whether to exchange such Holder’s Holder Options.

 

3.5 Proceedings. No proceedings are pending or, to the knowledge of the Holder,
threatened before any court, arbitrator or administrative or governmental body
that would adversely affect the Holder’s right and ability to surrender and
exchange the Holder’s Holder Options.

 

3.6 Tax Consequences. The Holder acknowledges that the purchase of the Shares
may involve tax consequences to the Holder and that the contents of this
Agreement do not contain tax advice. Holder acknowledges that it has not relied
and will not rely upon the Company with respect to any tax consequences related
to the exchange of such Holder’s Option. The Holder assumes full responsibility
for all such consequences and for the preparation and filing of any tax returns
and elections which may or must be filed in connection with such Holder Option.

 

 3

 



 

3.7 Reliance on Exemptions. The Holder understands that the Shares are being
offered and exchanged in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Holder set forth herein in order to determine the
availability of such exemptions and the eligibility of the Holder to acquire the
Shares. Holder acknowledges that that neither the Securities Exchange Commission
nor any state securities commission has approved or disapproved of the
transactions contemplated herein, passed up on the merits or fairness of the
transaction; or passed upon the adequacy or accuracy of the disclosure in this
document.

 

3.8 Legends. It is understood that the Shares will bear the following legend or
another legend that is similar to the following:

 



 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 



 

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

3.9 Accredited Investor. The Holder is an “accredited investor” within the
meaning of Rule 501 under the Securities Act.

 

4. COVENANTS.

 

4.1 Reasonable Best Efforts. The Holder shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Section 5 of this Agreement. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement.

 

 4

 



 

4.2 No Trading. The Holder agrees not to directly or indirectly purchase, sell
make any short sale of, loan grant any option for the purchase of, or otherwise
transfer or dispose of the Company’s Common Stock (or other securities,
warrants, or other forms of convertible securities outstanding or other rights
to acquire such securities) until the Company has filed an 8-K with the
Securities Exchange Commission announcing this Agreement and the transactions
contemplated herein.

 

4.3 Restricted Securities. The Holder understands that the Shares are
characterized as “restricted securities” under the Securities Act. The Holder
further acknowledges that if the Shares are issued to the Holder in accordance
with the provisions of this Agreement, such Shares may not be resold without
registration under the Securities Act or the existence of an exemption
therefrom. The Holder represents that it is familiar with Rule 144 promulgated
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Holder hereunder are subject to the
satisfaction of each of the following conditions (except to the extent such
condition is expressly conditional to a specific closing, in which case such
condition shall only apply to such specific closing), provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Holder with prior written
notice thereof:

 

5.1 The Holder shall have duly executed this Agreement and delivered the same to
the Company.

 

5.2 The representations and warranties of the Holder shall be true and correct
in all material respects as of the date when made and as of the Closing as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified
date), and the Holder shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Closing.

 

5.3 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

 5

 



 

6. CONDITIONS TO HOLDER’S OBLIGATIONS HEREUNDER.

 

The obligations of the Holder hereunder are subject to the satisfaction of each
of the following conditions (except to the extent such condition is expressly
conditional to a specific closing, in which case such condition shall only apply
to such specific closing), provided that these conditions are for the Holder’s
sole benefit and may be waived by the Holder at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

6.1 The Company shall have duly executed and delivered this Agreement.

 

6.2 Each and every representation and warranty of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing.

 

6.3 The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated by
this Agreement.

 

6.4 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

7. MISCELLANEOUS.

 

7.1 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Nevada without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Nevada or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Nevada.

 

7.2 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

 6

 



 

7.3 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

7.4 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

7.5 Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Holder, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, contains the entire understanding of the parties with respect to
the matters covered herein and, except as specifically set forth herein, neither
the Company nor Holder makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Holder, and any amendment to this Agreement made in conformity with the
provisions of this Section shall be binding upon the Holder. No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.

 

7.6 Notices. To be effective, any notice, consent, or communication required or
permitted to be given in connection with this Agreement must be in writing and
personally delivered or sent by messenger, fax, overnight courier, electronic
mail, or certified mail and when to the Company, addressed to Spotlight
Innovation Inc. 11147 Aurora Avenue Building 3, Urbandale, Iowa 50322, email:
bill.pim@spotlightinnovation.com, Attention: John William Pim , or, in the case
of an Holder, to the Holder’s address on record with the Company, or to such
other address and/or email address and/or to the attention of such other person
as the recipient party has specified by written notice given to each other party
five (5) days prior to the effectiveness of such change. All notices, consents,
and communications are deemed delivered and received by the receiving party (i)
if personally delivered or delivered by messenger, on the date of delivery or on
the date delivery was refused, (ii) if delivered by fax transmission or
electronic mail, upon receipt of confirmation of the party transmitting such fax
or electronic mail, or (iii) if delivered by overnight courier or certified
mail, on the date of delivery as established by the return receipt, courier
service confirmation, or similar documentation (or the date on which the courier
or postal service, as the case may be, confirms that acceptance of delivery was
refused or undeliverable).

 

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Holder. Holder may not assign some or
all of its rights hereunder without the prior written consent of the Company.

 

7.8 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

 

[signature page follows]

 

 7

 



 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 



COMPANY:



SPOTLIGHT INNOVATION INC.



By:



Name:

John William Pim



Title:

CFO



HOLDER:



 

 



 

8

 



 